department of the treasury internal_revenue_service washington d c government entities division feb set erat t uniform issue list sessssssnnssnnsenen kerarekkrekkkkkeekeeker krherkaeraererererenkr legend taxpayer a ee rrrtrto restores iraa account amount amount amount an padnindnndindinccct a ininteindnndiintinekiin gitte gittins ginna amount gitte financial_institution a dea r keknekrkek this is in response to your request dated as supplemented by correspondence dated in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from his individual_retirement_account ira a of amount take a required_minimum_distribution under code sec_408 and in response to the requirement that he a taxpayer a asserts that amount exceeded his required_minimum_distribution for for ira a by amount and that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by his financial advisor taxpayer a asserts that amount has not been used for any other purpose taxpayer a received word from his financial advisor in that he needed to take a required_minimum_distribution from ira a taxpayer a’s financial advisor calculated taxpayer a’s required_minimum_distribution to be amount taxpayer a asked that amount be distributed from ira a and received the distribution on _ later in after discussion with another financial advisor taxpayer a was told that amount was the total_distribution required from ira a and taxpayer a’ sec_401 account taxpayer a was then told that amount not amount should have been distributed from ira a taxpayer a attempted to return the excess withdrawal totaling amount from ira a but was told the 60-day rollover period had expired after further discussions financial_institution a agreed to allow taxpayer a to redeposit the excess and taxpayer a redeposited amount on s8 based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the excess_distribution of amount in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error on the part of taxpayer a's financial advisor in instructing taxpayer a to distribute amount when it should have distributed_amount from ira a as taxpayer a’s required_minimum_distribution for therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the excess_distribution of amount from ira a provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount contributed to jra a on will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact identification_number at - _ please address ail correspondence to rakkkaekrrkkare eee sincerely yours cobtx- a wothire carlton a watkins manager employee_plans technical group
